Matter of Brady R. (Joseph R.) (2020 NY Slip Op 00772)





Matter of Brady R. (Joseph R.)


2020 NY Slip Op 00772


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND BANNISTER, JJ.


1250 CAF 18-01195

[*1]IN THE MATTER OF BRADY R. WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JOSEPH R., RESPONDENT-APPELLANT. (APPEAL NO. 3.) 


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.
JAMES WUJICK, COUNTY ATTORNEY, ATTICA (JENNIFER M. WILKINSON OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered June 12, 2018 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, continued the placement of the child with the maternal grandmother and placed respondent under the supervision of petitioner. 
It is hereby ORDERED that said appeal from the order insofar as it concerns disposition is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Holli H. v Joseph R. ([appeal No. 1] — AD3d — [Jan. 31, 2020] [4th Dept 2020]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court